UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re: Chapter 11 IMPART MEDIA GROUP, INC., et al, Case No. 08-10510 (REG) Debtors. Case No. 08-11892 (REG) Jointly Administered ORDER CONFIRMING PLAN OF REORGANIZATION PROPOSED BY THE DEBTORS AND CREDITOR PROPONENTS Upon the filing and consideration of the Plan of Reorganization Proposed by the Debtors and Creditor Proponents, dated September 17, 2008 and on file with the Court (ECF Docket No. 53 (the “Plan”)1, and the Plan Supplement, dated January 26, 2009, on file with the Court (ECF Docket No. 59) and the Plan having been duly served upon all creditors and other parties in interest; and upon the record of the hearing to confirm the Plan which was held after due and sufficient notice on January 29, 2009; and there being no objections to the plan; NOW THEREFORE, based upon the offer of proof made by the Debtors, and upon the record in these cases, and after due deliberation and sufficient cause appearing, the Court makes the following findings of fact and conclusions of law: A.The Court has jurisdiction over the Debtors' Chapter 11 cases pursuant to sections 157 and 1334 of title 28 of the United States Code. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. §157(b). B.The transmittal and service of the Plan (in the form so transmitted and served) and the Disclosure Statement related thereto, and of all other materials transmitted and served in solicitation of votes to accept or reject the Plan, were adequate and sufficient and performed in accordance with the Court's Order Approving Amended Disclosure Statement, (ii) Scheduling Hearing to Consider Plan Confirmation, (iii) Establishing Deadline for Objecting to Plan, (iv) Approving Form of Ballot, (v) Approving Voting Deadline, Voting Procedures, Tabulation Procedures, and Solicitation Procedures, (vi) Approving Form and Manner of Notices and (vii) Extending the Exclusive Plan Solicitation/Acceptance Period, dated December 3, 2008 (ECF Docket No. 54) and no other or further notice of such documents is required. C.The solicitation and tabulation of votes to accept or reject the Plan was conducted in good faith and in a thorough manner, was made of all impaired creditors holders as of the record date, gave all such creditors holders a fair and adequate opportunity to accept or reject the Plan, and was in compliance with section 1126(b) of Title 11 of the United States Bankruptcy Code, 11 U.S.C. §§101-1532 (the “Bankruptcy Code”) and all other provisions of the Bankruptcy Code, the Bankruptcy Rules and the orders of the Court.The ballot report and certification submitted by the Debtors is approved. D.The Plan complies with all applicable provisions of the Bankruptcy Code, thereby satisfying section 1129(a)(1) of the Bankruptcy Code. E.The Plan properly classifies claims and interests, and the claims and interests in each class are substantially similar to the other claims and interests in that class.
